This action of tort for personal in j mies sustained by the plaintiff’s wife, Irene Pearlin, and for consequential damages sustained by the plaintiff arose from an accident in which the plaintiff’s wife was struck and knocked down by an automobile owned and operated by the defendant on the Southern Artery in Quincy. The action was heard before an auditor, findings of fact not final, who found for the plaintiff. A trial before a judge and jury resulted in a verdict for the defendant. The case is here on the plaintiff’s exceptions to the denial of twelve requests for instructions and of his motion for a new trial. We have reviewed the charge which we find to be comprehensive and exact and aided greatly by the defendant’s analysis in her brief of the interrelationship of the plaintiff’s requests and the charge itself. No good purpose would be served by an elaborate account of the facts and an item by item treatment of the requests. It suffices to say that we agree with the defendant that all requests which might properly have been given were covered in the charge, in some instances in more detail than was sought in certain of them. There was no error in the disposition of the requests. Campbell v. Shea, 332 Mass. 422, 425, and eases cited. Nor was the verdict of the jury so greatly against the weight of the evidence that it could be said that the denial of the plaintiff’s motion for a new trial was an abuse of discretion amounting to an error of law or a miscarriage of justice. Hartmann v. Boston Herald-Traveler Corp. 323 Mass. 56, 59-61, and cases cited.

Exceptions overruled.